The suit was for divorce. The trial court entered a decree that neither the complainant nor the respondent was entitled to the relief prayed for in the original bill and cross bill. The trial judge further held as follows:
"It Is, Therefore, Ordered, Adjudged and Decreed by the Court that the Bill of Complaint be, and the same is, hereby dismissed and further, that the Cross Bill of Complaint be, and the same is, hereby dismissed; save and except as to the allowance to the Complainant of temporary alimony and solicitor's fees, which were heretofore awarded by a decree of this Court and which had accrued prior to the 24th day of September 1941."
The Session of the Legislature of Alabama of 1939 (Acts 1939, p. 52, Code 1940, T. 34, § 30), realizing that there may grow up abuses of the temporary alimony provisions of law, as set forth in the Code of 1923, § 7417, changed the word "must" to the word "may". If the trial court had not granted temporary alimony to the wife (appellant) she could not complain because this allowance was discretionary with the trial court. The legislature added the further provision that the trial court could not grant temporary alimony for a longer period of time than is necessary for the prosecution of her bill of divorce. Code 1940, T. 34, § 30, and authorities there cited. We take the position that the very day the note of submission was filed, the temporary alimony ceased, because the complainant in a suit had sufficient time to prosecute her bill of divorce. Ex parte Bragg, 241 Ala. 214, 2 So.2d 393.
We have examined the record and the evidence and find no error in the decree of the trial court from which this appeal is taken. It would serve no good purpose to recount the evidence. Davis v. Davis, 241 Ala. 385, 2 So.2d 780, and First Nat'l Bank of Opp v. Wise, 241 Ala. 481, 3 So.2d 68.
The decree of the circuit court is affirmed.
Affirmed.
All the Justices concur except KNIGHT, J., not sitting.